PER CURIAM.
Richard Kirk, defendant below, was convicted of the crime of murder in the first degree and appealed from the judgment and sentence entered by the court below. As the result of an equal division of the members of this court the judgment and sentence was in all respects affirmed and a rehearing denied. Kirk v. State, Wyo., 421 P.2d 487. Subsequently the defendant successfully obtained a review of the proceedings in the Supreme Court of the United States and that Court, under date of October 23, 1967, in Kirk v. State of Wyoming, 388 U.S. —, 88 S.Ct. 245, 18 L.Ed.2d 52, ordered and adjudged that the judgment be reversed and that the cause be remanded to this court for further proceedings not inconsistent with the opinion of that Court. Such mandate has now been received and we are persuaded that in conformity with the judgment entered by the Supreme Court of the United States there is no alternative but to remand the case to the court below for new trial, and it is so ordered.
Remanded for new trial.
HARNSBERGER, C. J., not participating.